FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 February 5, 2016
                      UNITED STATES COURT OF APPEALS
                                                               Elisabeth A. Shumaker
                                   TENTH CIRCUIT                   Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 15-3199
 v.
                                             (D.C. Nos. 5:15-CV-04848-JAR &
                                                  5:11-CR-40030-JAR-1)
 TAJUAN CARVELL BROOKS,
                                                         (D. Kan.)
          Defendant - Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before BRISCOE, GORSUCH, and McHUGH, Circuit Judges.



      Nearly two years after his federal conviction for felony drug and firearm

offenses became final, TaJuan Brooks filed a motion seeking to have his

conviction and sentence set aside. But as the district court recognized, a federal

habeas petitioner normally has only one year within which to seek collateral relief

like this. See 28 U.S.C. § 2255(f). And while that deadline can be tolled for

equitable reasons, the district court found that the exceptional circumstances

required for such relief were absent and dismissed his case as untimely.


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Brooks now seeks to appeal that holding. To do so, he must first

obtain a certificate of appealability (COA) from this court. See 28 U.S.C.

§ 2253(c)(1)(B). And to do that, he must show that “jurists of reason would find

it debatable whether the district court was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000); see also 28 U.S.C. § 2253(c)(2).

      This much Mr. Brooks hasn’t done. In his submission to this court, he puts

forward no argument whatsoever for why his motion was timely or why the

district court’s careful analysis and decision not to apply equitable tolling was in

error. Neither can we identify any flaws in the district court’s determination on

either score. Mr. Brooks’ motion to proceed in forma pauperis is denied, his

request for a COA is denied, and this appeal is dismissed. Mr. Brooks is

reminded of his obligation to pay the filing fee in full.


                                        ENTERED FOR THE COURT


                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -2-